Exhibit 10.1

DIRECTOR INDEMNITY AGREEMENT

NOW THEREFORE IN CONSIDERATION OF ____________________ (hereinafter called the
“Indemnified Party”) agreeing to act, or to continue to act, as a director
and/or officer of Deep Well Oil & Gas, Inc. and its subsidiaries Northern
Alberta Oil Ltd. and Deep Well Oil & Gas (Alberta) Ltd. (together hereinafter
referred to as “Deep Well”) hereby covenants and agrees as follows:

1. To Deep Well shall indemnify and hold harmless the Indemnified Party and his
or her heirs and legal representatives to the maximum extent allowed by law,
from and against all costs, charges, legal fees and expenses, and all claim,
demands, actions, or damages, including any amount paid to settle an action or
satisfy a judgment (collectively, “Expenses”), incurred by the Indemnified Party
in respect of any civil, criminal or administrative action or proceeding to
which the Party is made a party, by reason of the fact that the Indemnified
Party is or was a director, officer, employee or agent of Deep Well, or is or
was serving at the request of Deep Well as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise (any of the foregoing, “Corporate Status”) against expenses,
including attorneys’ fees, judgments, fines and amounts paid in settlement
actually and reasonably incurred by the person in connection with the action,
suit or proceeding if the Indemnified Party if:

(a) Is not liable pursuant to Nevada Revised Statutes 78.138; or

(b) Acted in good faith and in a manner which he or she reasonably believed to
be in or not opposed to the best interests of Deep Well, and, with respect to
any criminal action or proceeding, had no reasonable cause to believe the
conduct was unlawful.

2. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction or upon a plea of nolo contendere or its equivalent, does
not, of itself, create a presumption that the Indemnified Party is liable
pursuant to NRS 78.138 or did not act in good faith and in a manner which he or
she reasonably believed to be in or not opposed to the best interests of Deep
Well, or that, with respect to any criminal action or proceeding, he or she had
reasonable cause to believe that the conduct was unlawful.

3. In all cases, the Indemnified Party shall have the benefit of the
presumptions provided by Nevada law, including without limitation those set
forth at NRS 78.138 and 78.139,

4. If any claim, action, demand or proceeding whatsoever is asserted against the
Indemnified Party in respect of which this indemnity might reasonably be
considered to be applicable (such claim, action, demand or proceeding being
hereafter referred to as a “claim”), the Indemnified Party shall promptly notify
Deep Well in writing of the nature of such claim (with such notice including a
description of the matter, in reasonable detail, for which indemnification is
sought) and Deep Well shall be entitled (but not required) to participate in the
defense of any suit brought to enforce the claim. In any event, Deep Well shall
be entitled (but not required) to participate in the selection of legal counsel
for the defense of any claim. As and to the extent permitted by law, all legal
and other expenses incurred by the Indemnified Party in connection with the
defense of a claim shall be paid directly by Deep Well on a monthly basis.
Indemnified Party’s failure to provide such notice shall release Deep Well from
its obligations hereunder only to the extent Deep Well is actually prejudiced by
the Indemnified Party’s failure to provide such notice.

5. In the event that the Indemnified Party is required to pay tax or interest,
by any applicable Canadian federal or provincial law or any law of the United
States or any state thereof, requiring payment of tax calculated on or with
respect to any amount payable as an indemnity pursuant hereto (the amount
payable being hereinafter called the "Indemnity”). Deep Well shall pay to the
Indemnified Party forthwith on written demand accompanied by proof of the amount
so payable having been given by the Indemnified Party to Deep Well, the amount
by which the aggregate of all taxes and interest payable by the Indemnified
Party when the tax or interest payable on or in respect of the Indemnity are
included in the calculation of the aggregate of all taxes and interest payable
by the Indemnified Party, exceeds the aggregate amount of all taxes, and
interest that would be payable by the Indemnified Party if no taxes were payable
by the Indemnified Party or in respect of the indemnity.

6. To the extent allowed by law, expenses incurred by the Indemnified Party
against which he is indemnified pursuant hereto shall be paid promptly by Deep
Well upon receipt of a written request and reasonable proof of payment from the
Indemnified Party. The Indemnified Party shall be required to refund any advance
where a court of competent jurisdiction determines that such indemnification is
not available under applicable law.

 

 



7. Contribution.

(a) Whether or not the indemnification provided in Section 1 hereof is
available, in respect of any threatened, pending or completed action, suit or
proceeding in which Deep Well is jointly liable with the Indemnified Party (or
would be if joined in such action, suit or proceeding), Deep Well shall pay, in
the first instance, the entire amount of any judgment or settlement of such
action, suit or proceeding without requiring the Indemnified Party to contribute
to such payment and Deep Well hereby waives and relinquishes any right of
contribution it may have against the Indemnified Party. Deep Well shall not
enter into any settlement of any action, suit or proceeding in which Deep Well
is jointly liable with the Indemnified Party (or would be if joined in such
action, suit or proceeding) unless such settlement provides for a full and final
release of all claims asserted against the Indemnified Party.

(b) Without diminishing or impairing the obligations of Deep Well set forth in
the preceding subparagraph, if, for any reason, the Indemnified Party shall
elect or be required to pay all or any portion of any judgment or settlement in
any threatened, pending or completed action, suit or proceeding in which Deep
Well is jointly liable with the Indemnified Party (or would be if joined in such
action, suit or proceeding), Deep Well shall contribute to the amount of
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by the Indemnified Party in proportion
to the relative benefits received by Deep Well and all officers, directors or
employees of Deep Well, other than the Indemnified Party, who are jointly liable
with the Indemnified Party (or would be if joined in such action, suit or
proceeding), on the one hand, and the Indemnified Party, on the other hand, from
the transaction or events from which such action, suit or proceeding arose;
provided, however, that the proportion determined on the basis of relative
benefit may, to the extent necessary to conform to law, be further adjusted by
reference to the relative fault of Deep Well and all officers, directors or
employees of Deep Well other than the Indemnified Party who are jointly liable
with the Indemnified Party (or would be if joined in such action, suit or
proceeding), on the one hand, and the Indemnified Party, on the other hand, in
connection with the transaction or events that resulted in such expenses,
judgments, fines or settlement amounts, as well as any other equitable
considerations which applicable law may require to be considered. The relative
fault of Deep Well and all officers, directors or employees of Deep Well, other
than the Indemnified Party, who are jointly liable with the Indemnified Party
(or would be if joined in such action, suit or proceeding), on the one hand, and
the Indemnified Party, on the other hand, shall be determined by reference to,
among other things, the degree to which their actions were motivated by intent
to gain personal profit or advantage, the degree to which their liability is
primary or secondary and the degree to which their conduct is active or passive.

(c) Deep Well hereby agrees to fully indemnify and hold the Indemnified Party
harmless from any claims of contribution which may be brought by officers,
directors, or employees of Deep Well, other than the Indemnified Party, who may
be jointly liable with the Indemnified Party.

(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to the Indemnified
Party for any reason whatsoever, Deep Well, in lieu of indemnifying the
Indemnified Party, shall contribute to the amount incurred by the Indemnified
Party, whether for judgments, fines, penalties, excise taxes, amounts paid or to
be paid in settlement and/or for Expenses, in connection with any claim relating
to an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by Deep Well and the
Indemnified Party as a result of the event(s) and/or transaction(s) giving cause
to such Proceeding and/or (ii) the relative fault of Deep Well (and its
directors, officers, employees and agents) and the Indemnified Party in
connection with such event(s) and/or transaction(s).

8. Notwithstanding any other provision of this Agreement, to the extent that the
Indemnified Party is, by reason of his Corporate Status, a witness, or is made
(or asked) to respond to discovery requests, in any Proceeding to which the
Indemnified Party is not a party, he shall be indemnified against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith.

9. Nonexclusive Rights.

(a) The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which the Indemnified Party may at any
time be entitled under applicable law, Deep Well’s Articles of Incorporation or
By-laws, any agreement, a vote of stockholders, a resolution of directors of
Deep Well, or otherwise. No amendment, alteration or repeal of this Agreement or
of any provision hereof shall limit or restrict any right of the Indemnified
Party under this Agreement in respect of any action taken or omitted by such the
Indemnified Party in his Corporate Status prior to such amendment, alteration or
repeal. To the extent that a change in the laws of the State of Nevada, whether
by statute or judicial decision, permits greater indemnification than would be
afforded currently under Deep Well’s Articles of Incorporation, By-laws and this
Agreement, it is the intent of the parties hereto that the Indemnified Party
shall enjoy by this Agreement the greater benefits so afforded by such change.
No right or remedy herein conferred is intended to be exclusive of any other
right or remedy, and every other right and remedy shall be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

2

 



(b) To the extent that Deep Well maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of Deep Well or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise that such person
serves at the request of Deep Well, the Indemnified Party shall be covered by
such policy or policies in accordance with its or their terms to the maximum
extent of the coverage available for any director, officer, employee, agent or
fiduciary under such policy or policies. If, at the time of the receipt of a
notice of a claim pursuant to the terms hereof, Deep Well has directors' and
officers' liability insurance in effect, Deep Well shall give prompt notice of
the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. Deep Well shall thereafter take
all necessary or desirable action to cause such insurers to pay, on behalf of
Indemnified Party, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.

10. In the event that any action is instituted by the Indemnified Party
hereunder to enforce or interpret any of the terms hereof, the Indemnified Party
shall be entitled to be paid all court costs and expenses, including reasonable
legal fees, incurred by the Indemnified Party with respect to such action if the
Indemnified Party prevails in such action, unless as part of such action, the
court of competent jurisdiction determines that material assertions made by the
Indemnified Party as a basis for such action were not made in good faith or were
frivolous if the Indemnified Party prevails in such action.

11. This agreement shall be governed and interpreted under the laws of the State
of Nevada and shall inure to the benefit of the Indemnified Party and his or her
heirs and legal representatives. This indemnity shall also apply to any future
appointments, either as a director or officer, to any of Deep Well's
subsidiaries or affiliated corporations that the Indemnified Party agrees to
undertake at Deep Well's request.

This indemnity is in addition to and not in substitution for any indemnity which
may be available to the officers and/or directors of Deep Well by private
contract or under the by-laws of Deep Well or the Alberta Business Corporations
Act.

DATED at the City of Edmonton, in the Province of Alberta, this __19th__ day of
September, 2014 and effective as and from the date the Indemnified Party was
first elected or appointed as a director and/or officer as documented in Deep
Well Minute Book.

DEEP WELL OIL & GAS, INC.

Per:           Dr. Horst A. Schmid   Director   President and Chief Executive
Officer           Print Name Per:         Mr. Curtis Sparrow       Chief
Financial Officer    

 

3

 

 



